*390
By the Court.

McDonald J.
delivering the opinion.
The possessory warrant for the restitution of the property to the claimant was sued out before a Justice of the Peace, who, upon the defendants’ refusing to produce the property, committed them to the jail of Polk county. The Justice of the Peace who issued the warrant, had jurisdiction of the cause and competent power to enforce the execution of his orders. The Judge of the Superior Court had no jurisdiction of if, and no authority to issue a writ of mandamus, directed to him who was the ministerial officer of another functionary, to execute an order not emanating from him.
The whole proceeding, so far as it relates to the action of the Superior Court, is void, and the party moving the warrant, must depend on the jurisdiction before which he has elected to proceed, for the attainment of his rights.
Judgment reversed.